Dismissed and Memorandum Opinion filed January 29, 2009







Dismissed
and Memorandum Opinion filed January 29, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00893-CV
____________
 
IN THE MATTER OF THE MARRIAGE OF
T.F.D. and J.R.D.
 
 
 

 
On Appeal from the
310th District Court
Harris County,
Texas
Trial Court Cause
No. 2005-50671
 

 
M E M O R A N D U M   O P I N I O N
On June
18, 2008, the trial court signed a final judgment.  Motion for new trial was
filed on June 27, 2008.  On September 18, 2008, appellant filed a notice of
appeal.  
On
January 7, 2009, appellant filed an unopposed motion to dismiss, advising this
court that the trial court signed a corrected agreed judgment on September 9,
2008, and then vacated this judgment on December 10, 2008.  Appellant has
attached a certified copy of the trial court=s December 10th order.  Accordingly,
appellant filed a motion, asking that we dismiss this appeal because there is
no longer a final, appealable judgment.  See Tex. R. App. P. 42.1.  The motion is granted.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Yates, Guzman, and Sullivan.